Citation Nr: 0935996	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, including residuals of a shell fragment wound.

2.  Entitlement to service connection for a low back 
disorder, including residuals of a shell fragment wound.

3.  Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 and June 2007 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a low back disorder and 
a left eye disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence received since the September 2005 rating 
decision is new and when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a low back disorder, including residuals of a shell 
fragment wound.  


CONCLUSION OF LAW

The Veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a low back disorder, including residuals of a 
shell fragment wound.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Claim to Reopen

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the application to reopen the claim of 
entitlement to service connection for a low back disorder, 
including residuals of a shell fragment wound, is being 
reopened for the reasons explained below.  Therefore, the 
Board need not discuss the VCAA because, as a matter of lay, 
any defects in VCAA notice and development is harmless error 
because, to this extent, the claim is being granted.

The Merits of the Claim

The Veteran and his representative contend that the 
claimant's low back disorder, including residuals of a shell 
fragment wound, was caused when his ship was attacked and 
sunk in the Pacific during World War II.  It is requested 
that the Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the September 2005 rating decision in light of 
the totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

In this regard, since the September 2005 rating decision VA 
received a July 2005 letter from E. J. Nebel M.D., in which 
he opined that the Veteran's lumbar spine x-rays taken in 
connection with his January 2005 hip replacement revealed 
evidence of retained shrapnel near the L3 vertebrae.  
Similarly, VA received a July 2007 letter from Anthony J. 
Bianchi, DPM, FACFAOM, in which he opined that lumbar spine 
x-rays show retained shrapnel in the soft tissue of the 
lumbar spine.

The Board finds that these opinions, the credibility of which 
must be presumed, Kutscherousky, supra, provides for the 
first time competent evidence that the claimant sustained an 
in-service shell fragment wound to the low back which may 
account for his current adverse pathology.  See 38 C.F.R. 
§ 3.303.

Thus, the Board finds that the additional evidence is both 
new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for a low back disorder, 
including residuals of a shell fragment wound, is reopened.


REMAND

As to the newly reopened claim of entitlement to service 
connection for a low back disorder, including residuals of a 
shell fragment wound, the Board notes that Dr. Nebel in July 
2005 and Dr. Bianchi in July 2007 opined that lumbar spine x-
rays show retained shrapnel in the soft tissue of the lumbar 
spine.  On the other hand, the May 2007 VA examiner opined 
that the x-rays he took did not reveal evidence of retained 
shrapnel in the soft tissue of the lumbar spine.  A review of 
the record on appeal does not reveal that the May 2007 VA 
examiner had a copy of the actual lumbar spine x-rays taken 
in connection with the Veteran's January 2005 hip replacement 
that revealed evidence of retained shrapnel near the L3 
vertebrae when providing his opinion.  Accordingly, the Board 
finds that a remand is required to obtain this x-ray and 
obtain an addendum to the May 2007 opinion as to whether the 
Veteran has evidence of retained shrapnel near the L3 
vertebrae.  See 38 U.S.C.A. § 5103A(b), (d) (West 2002); 
McLendon, supra; Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992) (holding that when reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the Veteran to attempt to obtain them).

As to the claim of service connection for a left eye 
disorder, in March 2007 the Veteran notified the RO that he 
received treatment for this disorder at the Detroit VA 
Medical Center since January 2007.  However, neither a 
request for these records nor the records themselves appear 
in the claims file.  Therefore, a remand to obtain these 
records is required.  See 38 U.S.C.A. § 5103A(b); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA 
adjudicators are deemed to have constructive notice of VA 
treatment records); also see McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (holding that the requirement of a 
current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim"). 

Accordingly, these issues are REMANDED to the AMC/RO for the 
following actions:

1.  After obtaining all needed 
authorizations, the AMC/RO should obtain 
and associate with the claims file the 
actual lumbar spine x-rays taken in 
connection with the Veteran's January 
2005 hip replacement that revealed 
evidence of retained shrapnel near the L3 
vertebrae.  All actions to obtain the 
requested records should be documented 
fully in the claims files.

2.  The AMC/RO should obtain and 
associate with the claims file all of the 
Veteran's post-January 2007 treatment 
records from the Detroit VA Medical 
Center.  Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Because 
these are Federal records, if they cannot 
be located or no such records exist, the 
Veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claims file.

3.  After undertaking the above 
development, the AMC/RO should forward 
claims file along with the x-rays 
obtained pursuant to the above 
development, to the VA examiner that 
conducted the May 2007 VA examination, if 
available, or another qualified VA 
examiner if he is not, to obtain an 
addendum to the May 2007 VA examination.  
Specifically, after a review of the 
record on appeal including the actual 
lumbar spine x-rays taken in connection 
with the Veteran's January 2005 hip 
replacement and the x-rays taken at the 
May 2007 VA examination, the examiner 
must provide an opinion as to the 
following:

a.  Is it as likely as not that the 
Veteran has x-ray evidence of 
retained shrapnel near the L3 
vertebrae?

b.  If the answer to the above 
question is yes, is it as likely as 
not that retained shrapnel is 
consistent with the circumstances of 
the Veteran's military service?

c.  If the answer to the above 
question is yes, is it as likely as 
not that the shell fragment wound 
caused or aggravated any of the 
Veteran's current low back 
disorders?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

4.  After undertaking the above 
development, the AMC/RO should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra.  Also see 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

5.  The AMC/RO should thereafter 
readjudicate the claims.  If any claim 
remains denied, the AMC/RO should issue a 
supplemental statement of the case to the 
Veteran and he should be given an 
opportunity to respond before the appeal 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


